STATE OF MICHIGAN

                           COURT OF APPEALS



DANIEL LUKE MEIER,                                                 UNPUBLISHED
                                                                   September 27, 2018
               Plaintiff-Appellant,

v                                                                  No. 336946
                                                                   Wayne Circuit Court
AMANDA MEGAN BERGER and ALLSTATE                                   LC No. 16-006718-NI
PROPERTY AND CASUALTY INSURANCE
COMPANY,


               Defendants-Appellees.


Before: CAVANAGH, P.J., and STEPHENS and SWARTZLE, JJ.

STEPHENS, J. (concurring in part and dissenting in part).

       I write to concur with the majority on all issues except as to the dismissal for failure to
provide discovery. I would find that failure to address the Duray standards leaves this Court to
speculate as to the trial court’s reasons to exercise the extraordinary and draconian sanction of
dismissal for failure to provide discovery. Duray Dev, LLC v Perrin, 288 Mich. App. 143, 165;
792 NW2d 749 (2010). However, since the complaint was properly dismissed under MCR
2.116(C)(7), that error does not warrant reversal.



                                                            /s/ Cynthia Diane Stephens




                                               -1-